[Cite as Strongsville v. Feliciano, 194 Ohio App.3d 476, 2011-Ohio-3266.]




          Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 96294


                         CITY OF STRONGSVILLE,

                                                           APPELLEE,

                                                     v.


                                         FELICIANO,

                                                           APPELLANT.




                                          JUDGMENT:
                                          DISMISSED



                                     Criminal Appeal from the
                                      Berea Municipal Court
                                      Case No. 10 CRB 00688
                                      2

      BEFORE:       Rocco, J., Blackmon, P.J., and E. Gallagher, J.

      RELEASED AND JOURNALIZED:                June 30, 2011


George F. Lonjak, Strongsville City Prosecuting Attorney, for appellee.


Tiaon Michele Lynch, for appellant.



KENNETH A. ROCCO, Judge.

      {¶ 1} Defendant-appellant, Alnardo Feliciano, was charged in Berea

Municipal Court with domestic violence in violation of R.C. 2919.25(A) and

eventually entered a plea of guilty to a charge of disorderly conduct. After

the trial court imposed sentence, Feliciano paid his fine but filed a notice of

appeal and requested the trial court to stay execution of the remainder of his

sentence.

      {¶ 2} Feliciano now seeks to appeal from his conviction; however, this

court cannot consider this case and must dismiss this appeal because the trial

court did not enter a final order.

      {¶ 3} “A judgment of conviction is a final appealable order under R.C.

2505.02 when it sets forth (1) the guilty plea, the jury verdict, or the finding

of the court upon which the conviction is based; (2) the sentence; (3) the

signature of the judge; and (4) [the time stamp showing journalization] by the
                                       3

clerk of court.”   (Emphasis added.)    State v. Baker, 119 Ohio St.3d 197,

2008-Ohio-3330, 893 N.E.2d 163, syllabus, explaining Crim. R. 32(C).

      {¶ 4} A trial judge’s handwritten notations made on a case file are

insufficient to serve as a judgment entry unless those notations have been

time-stamped by the court’s clerk.      State v. Charlton, Summit App. No.

24035, 2008-Ohio-3771; Cuyahoga Falls v. Foster, Summit App. No. 21820,

2004-Ohio-2662, ¶ 5, citing State ex rel. White v. Junkin (1997), 80 Ohio St.3d

335, 337, 686 N.E.2d 267.

      {¶ 5} The record submitted in this case demonstrates that the Berea

municipal court’s clerk has time-stamped some of the court’s docket entries.

The “journal entry” from which Feliciano has attempted to appeal, however,

is simply a part of a preprinted file folder. The entire file folder contains

many handwritten notes, apparently added at different times during the

proceedings.

      {¶ 6} Handwritten marks on the case file folder indicate that Feliciano

was found guilty of “Dis. Conduct (M4)” and received a sentence for that

conviction, but the “journal entry” does not bear a time-stamp showing

journalization by the clerk of court. Moreover, although Feliciano submitted

with his notice of appeal a “copy” of the judgment entry, it, too, bears neither
                                  4

the judge’s signature nor the court clerk’s time-stamp.   Therefore, the

judgment does not comply with Baker requirements.


                                                      Appeal dismissed.


     BLACKMON, P.J., and E. GALLAGHER, concur.